Order filed November 16, 2017




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-17-00779-CV
                                    ____________

                           DIERDRE VIA, Appellant

                                        V.

        LARRY WOODROW AND WARREN TREPTOW, Appellees


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CV-1385

                                    ORDER

      Appellant’s brief was due November 10, 2017. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court by December 11, 2017, the court
will dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).

                                    PER CURIAM